Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to communications regarding the applicant’s response, filed on 5/3/2022.
Claims 21-40 are allowed in this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of reference fails to teach the combination of features “…obtaining, from a user device, user input representing undesired content in the social networking system; identifying, in the user input, a name of an account implemented as one or more database records stored in the one or more databases, the name of the account being indicated by an @ sign; storing, using one or more data objects in the one or more databases, data identifying the name of the account; identifying one or more of a plurality of posts of the social networking system by the account; and designating, using one or more data objects in the one or more databases, the identified one or more posts as having a muted state, the muted state preventing: display, on the user device, of one or more notifications of the identified one or more posts, and inclusion of the identified one or more posts in a feed of information associated with the social networking system…” as shown in the independent claim 21, and substantially similar in the independent claims 29, 33 and 37.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, independent claims 20, 29, 33 and 37 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 21-40 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168